Citation Nr: 1627309	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an initial compensable evaluation for hepatitis C from March 29, 2006 to August 26, 2009, in excess of 10 percent from August 27, 2009 to January 22, 2015, and in excess of 20 percent from January 22, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1994 to September 1994 and from January 2004 to March 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was afforded a videoconference hearing in March 2013.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The issue of entitlement to an evaluation in excess of 20 percent from January 22, 2015 for hepatitis C will be considered in the REMAND section of this document and REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

Prior to January 22, 2015, the Veteran's hepatitis C was as likely as not manifested in daily fatigue, malaise, and anorexia with minor weight loss, but not hepatomegaly or incapacitating episodes having a total duration of at least four weeks, but not less than six weeks, during a 12-month period. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent evaluation, but no higher, for service-connected hepatitis C have been met from March 29, 2006 through January 21, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain and how disability ratings and effective dates are assigned.

This case was remanded by the Board in August 2014 to obtain additional records and to provide the Veteran with a VA examination.  Following the remand, all available medical records identified by the Veteran as relevant to these matters have been secured, and a VA examination was provided in January 2015.  The examination is adequate as it involves a review of the Veteran's pertinent medical history, and provides a discussion of symptomatology relevant to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

There is no evidence that additional records have yet to be requested as to the issue decided herein.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the duty to assist has been satisfied as identified and available medical records and an adequate VA examination was provided.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

The Veteran's hepatitis C has been assigned an initial noncompensable rating from March 29, 2006 through August 26, 2009, a 10 percent rating from August 27, 2009 through January 21, 2015, and a 20 percent rating from January 22, 2015.

Hepatitis C is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7354.  All ratings require serologic evidence of hepatitis C infection.  A noncompensable evaluation is assigned where the disease is nonsymptomatic.  

A 10 percent evaluation is provided where there is intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent evaluation is provided where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent evaluation is provided where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is assigned where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

A 100 percent rating is warranted where there is hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7354 states that sequelae of hepatitis C, such as cirrhosis or malignancy of the liver are to be rated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  See 38 C.F.R. § 4.14.

Note (2) to Diagnostic Code 7354 provides that an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Additionally, the regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

Each of the rating evaluations for hepatitis C from 10 percent to 60 percent list fatigue, malaise, and anorexia.  Inclusion of the word "and," rather than "or," indicates that the list of symptoms are conjunctive in nature, which could mean the 10 to 60 percent ratings would require the symptom of anorexia.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007) (holding that all the criteria for a 40 percent rating for diabetes mellitus must be met given the clearly conjunctive language used in specifying the criteria under Diagnostic Code 7913).  However, even when a conjunctive "and" is present in the rating criteria, all the criteria need not necessarily be met if the diagnostic code does not involve successive criteria. See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (holding that it is not necessary that all the criteria for a 30 percent rating for hypothyroidism be met because Diagnostic Code 7903 does not involve successive rating criteria).  Section 4.7 would then be implicated.  Id.

In assessing the rating criteria for hepatitis C in the context of Camacho and Tatum, the Board interprets the portion of the rating criteria from 10 to 60 percent requiring symptoms of fatigue, malaise, and anorexia with other increasing levels of symptomatology related to weight and diet and hepatomegaly as successive in nature in that the next higher rating requires the elements for the lower rating.  That is, the 20 percent rating requires daily symptoms rather than the intermittent symptoms required at the 10 percent rating, without weight loss or hepatomegaly, and either dietary restriction or continuous medication.  The 40 percent rating requires that there be minor weight loss and hepatomegaly rather than without those symptoms, and the 60 percent rating requires substantial weight loss or other indication of malnutrition rather than minor weight loss.  Additionally, the portion of the rating criteria requiring incapacitating episodes (10 to 60 percent) or near-constant debilitating symptoms (100 percent) are also successive in nature as higher ratings require that incapacitating episodes must occur for increasingly longer periods of time in order to obtain the next higher rating, and must result in near-constant debilitating symptoms for a 100 percent rating. 
 
Turning to the evidence, an August 2006 nursing screening note revealed the Veterans weight was 191 pounds.  There was no past weight to compare to provide a baseline.  A subsequent August 2006 CIH/HCV consult note indicates the Veteran was diagnosed with hepatitis C two weeks prior.  There was no specific mention of any hepatitis C symptoms. 

Statements submitted by the Veteran's mother-in-law and spouse in October 2006 reveal the Veteran complained constantly of fatigue.  

A March 2007 VA examination revealed the Veteran was generally in good health.  There is no mention of whether the Veteran had fatigue, malaise, anorexia, weight loss, or incapacitating episodes.  

A September 2007 VA HCV clinic note revealed complaints of morning nausea and vomiting.  A CT scan showed fatty changes in the hepatic lobes.  The Veteran's weight was 176.8 pounds.  A nursing screening note shows the Veteran complained of fatigue, poor appetitive, and weight loss of more than 15 pounds.  He indicated he was purposely trying to lose weight by eating less.  He indicated he gets tired from doing almost anything.

During a February 2009 hearing, the Veteran testified credibly that he lost 17 pounds since 2006, which is consistent with the medical records during this time.  

Correspondence received from the Veteran and his friend in August 2009 reveal he suffered from fatigue, nausea and vomiting several times a month, and weight loss of 20 pounds. 

An August 2009 VA examination revealed complaints of fatigability, insomnia, and morning nausea.  The Veteran denied anorexia, though it was noted he had weight loss of about 20 pounds in past 2 years.  His weight was 167 pounds.  The examiner indicated that a May 2008 ultrasound showed a normal liver, though recent testing showed elevated AST.  The examiner diagnosed hepatitis C with associated fatigue, anorexia, nausea, with weight loss of about 20 pounds. 

VA treatment records reveal the Veteran continued to complain of morning nausea and fatigue through December 2007, at which point he weighed as low as 169.3 pounds.  In December 2010, he was sleeping better and had a better appetite.  

A March 2012 VA examination revealed the Veteran was "feeling lousy" since the last VA examination.  He felt older than he was.  He had weak joints and muscle soreness, fatigue and weakness.   He experienced vomiting episodes a couple times a month.  He suffered from incapacitating episodes of at least 1 week but less than 2 weeks in last 12 months.  He had no signs or symptoms attributable to cirrhosis of the liver.  The examiner remarked that a September 2011 ultrasound revealed diffuse infiltration of the liver but was otherwise unremarkable.  There was no evidence of hepatomegaly.  A March 2012 echogram revealed elevated LFT.  The examiner diagnosed mild to moderate severe hepatitis C with daily fatigue and malaise, intermittent anorexia, nausea and vomiting.  The examiner reiterated in his comments that there was no hepatomegaly.  

At his March 2013 hearing, the Veteran complained of constant fatigue.  He indicated he vomits all day for up to four straight days at a time.  He has difficulty sleeping and his vomiting spells leave him sore.  See Hearing Transcript P. 6, 9.  

The Veteran's anorexia and weight loss symptoms showed improvement by 2013. An October 2013 nursing outpatient note revealed a weight of 190 pounds while a June 2016 nurse practitioner outpatient note revealed a weight of 215 pounds.  The Veteran denied weight loss at that time.  

The Board concludes the evidence supports an initial evaluation of 20 percent for hepatitis C through January 21, 2015 because the record suggests that for the most part, the Veteran experienced daily fatigue, malaise, and anorexia without hepatomegaly and incapacitating episodes lasting no more than 2 weeks during a 12 month period.  Both the medical reports and the lay statements of record throughout this period reveal the Veteran was constantly fatigued.  The record also revealed he was diagnosed with anorexia and that at one time he had weight loss of up to 12 percent of his weight compared to when he was initially diagnosed with hepatitis C in 2006. 

The Veteran does not meet the criteria for a rating in excess of 20 percent during this period because there is no evidence he had substantial weight loss or hepatomegaly, or incapacitating episodes having a total duration of at least four weeks, but not less than six weeks, during a 12-month period.  There is no competent evidence during this period the Veteran suffered from near-constant debilitating symptoms due to such symptoms has fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant pain.  The severity of his symptoms during this period was described as mild to moderate.  See, e.g., March 2012 VA examination.   

The discussion above reflects that the symptoms of the Veteran's hepatitis C are contemplated by the applicable rating criteria for the period discussed.  The effects of the Veteran's disability, including fatigue, malaise, anorexia, weight loss, vomiting, nausea, soreness, arthralgia, and upper quadrant pain have all been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also recognizes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board observes the holding in Rice v. Shinseki, 22 Vet. App. 447     (2009), is not applicable in the instant case.  While entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims, the Board observes entitlement to TDIU has been denied during the course of the instant appeal.  See June 2015 rating decision.  The Veteran's previously denied claim for TDIU was predicated on the same factual basis as the current claim for an increased evaluation, as hepatitis C is the Veteran's only service-connected disability for which the record contains a reasonable possibility of supporting a claim for a TDIU.  While service-connection is also in effect for a knee disability (evaluated at 10 percent), there is no indication of record this disability prevents the Veteran from obtaining or maintain suitable gainful employment.  The Veteran did not appeal the denial of a TDIU, and the evidence on file since then (to include the Veteran's statements) does not raise a new claim for TDIU on a different factual basis.  Moreover, even taking into account the increased evaluation as a result of the Board's decision in the present appeal, the Veteran would not meet the schedular criteria for a TDIU prior to January 22, 2015.  For these reasons, remand or referral of a claim for TDIU is not necessary in the instant case.  


ORDER

Entitlement to an initial evaluation of 20 percent, but no higher, for hepatitis C is granted from March 29, 2006 through January 21, 2015, subject to the law and regulations governing the award of monetary benefits.  


REMAND

Review of the entire record suggests that the January 2015 examination is not adequate for rating the disorder after that date.  The examination report contains a long list of the Veteran's complaints suggesting a serious worsening of his symptoms, but is short of physical findings commensurate with these complaints.  Cirrhosis is not found, there does not appear to be significant liver functioning impairment, nor is the Veteran's weight recorded.

It is noted that outpatient treatment records proximate to the time of this exam detail some treatment for and evaluation of substance abuse.  Significantly, none of these records reveal fatigue or other complaints or symptoms as recorded on the January 2015 examination.  It is noted, on at least one occasion that the Veteran was thought to be manipulative during the substance abuse evaluations.  Thus, a more comprehensive examination seems indicated in view of the apparent contradictions in the records.  

Finally in order to determine that all records are on file, and additional request for any outstanding records will be made.


In view of the forgoing, this matter is REMANDED for the following actions:

1.  Request, with the Veteran's assistance as necessary, any private or VA treatment records for hepatitis C treatment since January 2015.  All attempts at obtaining records should be documented in the claims folder.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and extent of his hepatitis C.  All indicated tests should be performed and all clinical findings reported in detail.  The electronic claims folders must be made available to the examiner in conjunction with the examination.  In addition to recording the Veteran's complaints (as was done on the January 2015 examination) the examiner should comment on whether there are physical, laboratory, or objective manifestations confirming the recorded complaints.  If the complaints seem extreme in view of the physical findings that should be noted and explained.  If the complaints seem consistent with the physical findings that should be explained.  The Veteran's weight should be recorded, and the significance of any weight gain or loss should be discussed in conjunction with the hepatitis C.  Consideration of reports in outpatient records should be taken into consideration.

3.  Thereafter, the remaining issue, concerning the rating assigned after January 22, 2015, should be readjudicated.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  The case should then be returned to the Board for further appellant consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


